i          i      i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00275-CR

                                            Anthony PLAID,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the County Court at Law No. 2, Guadalupe County, Texas
                                   Trial Court No. CCL-07-0611
                              Honorable Frank Follis, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 6, 2010

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

Do not publish